DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 4/05/2021 has been entered. Claims 1, 4-9, 11-21 remain pending in the application. Claims 2-3 and 10 have been cancelled. Claim 21 is newly added. Claims 1, 4, 7, 11-20 are rejected. Claim 21 is allowed. Claims 5-6 and 8-9 are objected to. Applicant’s amendments to the Specification and claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 1/4/2021. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiner (U.S Patent No. 5,297,346). 
Regarding claim 1, Weiner discloses a counter device (apparatus 1, Fig. 1) for use with an elongated medical device (probe 2, Fig. 1), the counter device (apparatus 1, Fig. 1) comprising: a housing assembly (housing structure 7 and measuring device housing 8, Fig. 2) defining an entrance opening (see Fig. 1, where probe 2 enters the device), an exit opening (see Fig. 1, where probe 2 exits the device and tracking and display unit including an engagement assembly (measuring wheel 10, Fig. 2) rotatably coupled (via measuring device housing 8 , Fig. 2) to the housing assembly (housing structure 7 and measuring device housing 8, Fig. 2) and configured to selectively engage an elongated medical device (probe 2, Fig. 1) traveling along the passageway (col. 3, lines 7-12); and an actuator assembly (sliding bar 12 and traction wheel 11, Fig. 2) including a slider block (sliding bar 12, Fig. 2), the actuator assembly configured to selectively alter a distance between the slider block and the engagement assembly (col. 2, lines 64-68 and col. 3, lines 1-2) wherein the counter device (apparatus 1, Fig. 1) is configured to provide: a tracking state in which the tracking and display unit (mechanical and electronic device 23, display 9 and measuring wheel 10, Fig. 2 and Fig. 4) generates information indicative of a distance of travel of an elongated medical device (probe 2, Fig. 1) traveling along the passageway (Col. 3 lines 7-12 and lines 17-18.). 
Regarding claim 4, Weiner discloses all of claim 1, as previously discussed. Weiner further discloses the engagement assembly (measuring wheel 10, Fig. 2) is ring-shaped (see Fig. 4), and the housing assembly (housing structure 7 and measuring device housing 8, Fig. 2) comprises an outer housing (outside of protrusion extending from measuring device housing 8, see Examiner Annotated Fig. 1 below; this can be considered an outer housing because it extends from the outside of measuring device housing 8) and a pin projecting from a wall of the outer housing (see Examiner Annotated Fig. 1 below), and further wherein the engagement assembly (measuring wheel 10, Fig. 2) is rotatable about 


    PNG
    media_image1.png
    482
    324
    media_image1.png
    Greyscale


Regarding claim 7, Weiner discloses all of claim 4, as previously discussed. Weiner further discloses the tracking and display unit (mechanical and electronic device 23, display 9 and measuring wheel 10, Fig. 2 and Fig. 4) further comprises a rotary encoder (mechanical electronic device 23, Fig. 4; col. 2, lines 55-60) positioned to monitor revolution of the engagement assembly (wheel 10, Fig.9 2) and a digital display (display 9) electronically linked to the rotary encoder for displaying distance of travel (col. 3, lines 17-20). 
Regarding claim 11, Weiner discloses all of claim 1 as previously discussed. Weiner further discloses the actuator assembly (sliding bar 12 and traction wheel 11, Fig. 2) is operable to define the tracking state (when the probe is urged into contact with measuring wheel 10 by traction wheel 11; Col. 
Regarding claim 19, Weiner discloses a method of performing a medical procedure on a patient, the method comprising: receiving a counter device (apparatus 1, Fig. 1) comprising: a housing assembly (housing structure 7 and measuring device housing 8, Fig. 2) defining an entrance opening (see Fig. 1, where probe 2 enters the device), an exit opening (see Fig. 1, where probe 2 exits the device and  extends through the esophagus of the patient) a passageway open to and extending between the entrance and exit openings (see area in which the probe passes between entrance and exit in Fig. 1; see space between measuring wheel 10, probe stabilizers 15-16 and traction wheel 11 in Fig. 2); a tracking and display unit (mechanical and electronic device 23, display 9 and measuring wheel 10, Fig. 2 and Fig. 4) carried by the housing assembly (housing structure 7 and measuring device housing 8, Fig. 2), the tracking and display unit including an engagement assembly (wheel 10 and wheel 11, Fig. 2) rotatably coupled to the housing assembly (they are wheels and thus rotate and are coupled to the housing); transitioning the counter device to a non-tracking state (state in which there is significant distance between wheel 10 and 11 such that, col. 2 lines elongated medical device would not stay in between, col. 2, lines 64-70) in which the engagement assembly (wheel 11, Fig. 2) is locked relative to the housing assembly (see col. 3 lines 1-2 that the position of the wheel 11 can be locked in place by way of sliding bar 12 and therefore the locked relative to the housing); inserting an elongated medical device (probe 2, in which the engagement assembly (wheels 10 and 11, Fig. 2) freely rotates relative to the housing assembly (col. 3, lines 9-15); and distally advancing (Col. 2 lines 8-11) the elongated medical device (probe 2, Fig. 1) relative to the counter device (apparatus 1, Fig. 1) and into a patient (see Fig. 1); wherein the step of distally advancing includes the tracking and display unit (mechanical and electronic device 23, display 9 and measuring wheel 10, Fig. 2 and Fig. 4) generating and displaying information indicative of a distance of travel of the elongated medical device  (probe 2, Fig. 1) into the patient (Col. 3 lines 7-12 and lines 17-18.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gustavsson et al. (U.S Patent No. 4,397,091), hereinafter referred to as Gustavsson, in view of Cleary et al. (U.S Pub. No. 2010/0130923), hereinafter referred to as Cleary. 
Regarding claim 12, Gustavsson discloses a kit for performing a medical procedure, the kit comprising: an elongated medical device (catheter 2, Fig. 2); and a counter device (Fig. 1) comprising: 
However, Gustavsson does not disclose wherein the housing assembly is configured to permit simultaneous, continuous passage of the elongated medical device along and through the entrance opening, the passageway and the exit opening. 
Cleary teaches a delivery apparatus for a catheter, further teaching a housing assembly that is configured to permit simultaneous, continuous passage of the elongated medical device along and through the entrance opening, the passageway and the exit opening. See Examiner Annotated Fig. 2 below. See also Fig. 8 for clear demonstration.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the housing assembly of Gustavsson to include the entrance opening demonstrated by Cleary which allows the elongated medical device to pass through the housing. One of ordinary skill in the art would have been motivated to make this modification in order to allow the catheter of Gustavsson to be attached to a fluid source such that the catheter can be used to delivery medicine or anesthetic fluid to a specific location within a subject, as taught by Cleary (paragraph 1). 

    PNG
    media_image2.png
    814
    395
    media_image2.png
    Greyscale

The combination of Gustavsson and Cleary is hereinafter referred to as the combination of Gustavsson and Cleary.
Regarding claim 13, the combination of Gustavsson and Cleary teaches all of claim 12, as previously discussed. Gustavsson further teaches that the elongated medical device (catheter 2, Fig. 2) is selected from the group consisting of a catheter (catheter 2, Fig. 2) and a guidewire.

Regarding claim 17, the combination of Gustavsson and Cleary teaches all of claim 16, as previously discussed Gustavsson further teaches the engagement assembly (flange 6, sidewall 5a, and gear rings 11-13, Fig. 2-3) is ring- shaped (see Figs. 1-3), and the housing assembly (lid 7 and drum 5, Fig. 2) comprises an outer housing (drum 5) and a pin (hub 9) projecting from a wall of the outer housing (drum 5, Fig. 2), and further wherein the engagement assembly (flange 6, sidewall 5a and gear rings 11-13, Fig. 2-3) is rotatable about the pin (hub 9 , Fig. 2) (Col. 3 lines 12-13). Col. 3 lines 4-11, describes the rotation of the drum 5, sidewall 5a, flange 6 and hub 9 and therefore the engagement assembly (sidewall 5a, flange 6 and gear rings, Fig. 2) rotate with the pin (hub 9, Fig.2), in other words rotating about the pin.
Regarding claim 18, Gustavsson discloses all of claim 17, as previously discussed. Gustavsson further teaches the tracking and display unit (flange 6, sidewall 5a, gear rings 11-13 and window 15, Figs. 1-3) further comprises:- 27 -UTILITY APPLICATIONM1624.101.101 indicia (graduation 14, Fig. 1) disposed on the engagement assembly (gear ring 13, Fig. 3), the indicia (graduation 14, Fig. 1) representative of units of distance (see cm, Fig. 1); and a window (window 15) formed in the housing assembly (lid 7, Fig. 1-2); wherein the engagement assembly (gear ring 13, Fig. 3) is maintained relative to the housing (lid 7, Fig. 1-2) such that the indicia (graduation 14, Fig.1) is selectively visible (Col. 3, lines 20-22) in the window (window 15).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gustavsson (U.S Patent No. 4,397,091) and Cleary et al. (U.S Pub. No. 2010/0130923), as applied to claim 13 above, further in view of Simpson (U.S. Pub. No. 2007/0083184) and Brinon (U.S Patent No. 5,611,778). 
Regarding claim 14, the combination of Gustavsson and Cleary teaches all of claim 13, as previously discussed. However, Gustavsson and Cleary does not disclose a spinal needle. 
Simpson teaches an epidural kit (paragraph 4) including an epidural needle (for use on the spine, paragraph 1). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the kit of Gustavsson to include an epidural needle, as taught by Simpson, to be attached to the cannula fitting 4 of Fig. 1 of Gustavsson. One of ordinary skill in the art would have been motivated to make this modification in order to enable the device of Gustavsson, which is intended for use in blood vessels (abstract), to be used for administration of an epidural injection. One of ordinary skill in the art would be motived to modify the device of Gustavsson to enable use in administration of epidural injections because it is important to know the length of the catheter that has been inserted into the epidural space in order to prevent trauma to this sensitive region, as taught by Brinon (Col. 1, lines 19-20 and lines 31-34) and therefore the device of Gustavsson would be extremely applicable for spinal use and would overcome the challenges described in Column 1 of Brinon.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gustavsson (U.S Patent No. 4,397,091) and Cleary et al. (U.S Pub. No. 2010/0130923), as applied to claim 12 above, further in view of Wüebbeling et al. (U.S Pub. No. 2010/0174290), hereinafter referred to as Wüebbeling. 
Regarding claim 15, the combination of Gustavsson and Cleary discloses all of claim 12 as previously discussed. However, Gustavsson and Cleary do not disclose the kit further comprising: packaging sealed about the elongated medical device and the counter device.
 teaches a device for moving a catheter, further teaching a surgical apparatus, which includes a catheter, packaged (Col. 4 lines 4-14). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the kit of Gustavsson to include packaging sealed about the elongated medical device and the counter device in order to allow for a sterile kit, as taught by Wüebbeling (paragraph 11). One of ordinary skill in the art would have been motivated to make this modification in order to create a sterile environment for the elongated medical device and counter device because in minimally invasive surgical procedures utilizing a catheter, hygiene is of paramount importance and risks of infection must be minimized to ensure and aid in patient’s recovery, as taught by Wüebbeling (paragraph 11).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weiner (U.S Patent No. 5,297,346) in view of Simpson (U.S. Pub. No. 2007/0083184) and Brinon (U.S Patent No. 5,611,778).
Regarding claim 20, Weiner discloses all of claim 19, as previously discussed. However, Weiner does not disclose the elongated medical device is an epidural catheter, the method further comprising delivering a liquid to the patient via the epidural catheter.
Simpson teaches an epidural catheter system, further teaching an epidural catheter (see catheter for use with epidural needle, paragraph 4) and a method comprising delivering a liquid to the patient (paragraph 6) via the epidural catheter (see catheter for use with epidural needle, paragraph 4). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and elongated medical device of Weiner to include an epidural catheter and method comprising delivery liquid to the patient via the epidural catheter, as taught by Simpson (paragraph 6), to yield the predictable results of a counting device that tracks the distance of an epidural catheter as in enters a patient’s body. One of ordinary skill in the art would have been motivated to make this modification in order to enable the device of Weiner, which is exemplified 
Allowable Subject Matter
Claims 5-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.                                                                                                                                                                               

	Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive. 
The arguments of the Applicant regarding rejections based on Gustavsson have been considered but are moot as they do not apply to the current art rejection. 
The arguments of the Applicant regarding rejections based on Court have been considered but are moot as they do not apply to the current art rejection.
Regarding arguments of Applicant regarding rejections based on Weiner for claim 1, the engagement assembly (wheel 10, Fig. 2) is rotatably coupled to a housing assembly (at least measuring device housing 8, Fig. 2). It is clear from Fig. 2 that the engagement assembly of wheel 10 extends out of the housing in order for it to engage with the elongated medical device. Previous versions of the claims date 5/06/2019 did not require that claim 3 be rejected in view of Weiner, and thus lack of previous 
Regarding the arguments of Applicant regarding rejections based on Weiner for claim 19, the arguments have been considered, but are not convincing. If the engagement assembly of Weiner is considered to be wheel 10 and traction wheel 11 of Figure 2, the engagement assembly (traction wheel 11 specifically) can be locked relative to the housing see (col. 3, lines 1-2) in a non-tracking state. The non-tracking state is when the two wheels are not urged together, and col. 3 lines 1-2 disclose that the traction wheel 11 can be locked in place via sliding bar 12 and therefore locked relative to the housing. The claim does not specify that the engagement assembly is locked as to interfere with its ability to rotate. 
Regarding the Applicant’s arguments regarding claim 21, the Examiner agrees that Gustavsson Court and Weiner do not disclose the features of this newly added claim and therefore claim 21 has been indicated as allowable.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SARAH ZAGORIN/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783